     1:20-cv-02172-RMG-SVH          Date Filed 11/04/20    Entry Number 34        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Herbert York,                         )                   Civil Action No. 1:20-2172-RMG
                                      )
                       Plaintiff,     )
                                      )
       v.                             )                      ORDER AND OPINION
                                      )
Capt. T. Reavns; Officer C. Robinson; )
Officer Bostic; Officer Timmons;      )
and Nurse Cooper,                     )
                                      )
                       Defendants.    )
___________________________________ )

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) that

this action be dismissed as to Defendants Reavns and Robinson for failure to prosecute. (Dkt.

No. 24.) For the reasons set forth below, the Court adopts the R & R as the order of the Court

and dismisses with prejudice the claims against Reavns and Robinson.

I.      Background

        Plaintiff Herbert York proceeds pro se to allege pursuant to 42 U.S.C. § 1983 that

Defendants violated his constitutional rights. The Magistrate Judge warned Plaintiff that he is

responsible for providing information sufficient to identify Defendants for service of process and

that failure to do so could result in their dismissal. (Dkt. No. 6.) The summons for Defendants

Reavns and Robinson were then returned unexecuted because the South Carolina Department of

Corrections could not identify and locate them. (Id.) The Magistrate Judge then extended

Plaintiff’s deadline to serve them and again advised Plaintiff of the potential dismissal

consequences. (Dkt. No. 22.) Plaintiff did not respond to that order. The Magistrate Judge,

therefore, now recommends that the claims against them be dismissed with prejudice pursuant to

Rule 41(b), to which Plaintiff filed no objection.



                                                -1-
      1:20-cv-02172-RMG-SVH         Date Filed 11/04/20        Entry Number 34       Page 2 of 3




II.      Legal Standard

         The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are no objections to the R & R, the Court reviews the R & R to “only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

III.     Discussion

         “If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

Plaintiff’s failure to properly serve Defendants Reavns and Robinson and to otherwise respond to

the Magistrate Judge’s order indicates his intent not to continue prosecuting the claims, which

subjects them to sua sponte dismissal. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(“The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an ‘inherent power,’ governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.”). The Court therefore finds that the Magistrate Judge correctly concluded

that this action may be dismissed with prejudice as to Defendants Reavns and Robinson pursuant

to Rule 41(b). See Davis v. Williams, 588 F.2d 69, 70-71 (4th Cir. 1978) (dismissal with

prejudice for failure to prosecute, pursuant to Rule 41(b), not abuse of discretion where plaintiff

“is not blameless” and “there was a long history of delay”).




                                                 -2-
  1:20-cv-02172-RMG-SVH         Date Filed 11/04/20     Entry Number 34         Page 3 of 3




IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 24) as the order of

the Court and DISMISSES WITH PREJUDICE the claims against Defendants Reavns and

Robinson.

       AND IT IS SO ORDERED.



                                                 s/ Richard Mark Gergel
                                                 Richard Mark Gergel
                                                 United States District Judge
November 4, 2020
Charleston, South Carolina




                                           -3-
